In a negligence action to recover damages for personal injuries, defendant *615appeals from an order of the Supreme Court, Queens County, dated February 27, 1976, which denied his motion for leave to renew a prior motion to dismiss plaintiff’s complaint which prior motion was denied. Order affirmed, with $50 costs and disbursements. No facts, not previously available, and no mistakes of law were set forth in support of the motion to renew. Accordingly, the motion was properly denied. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.